Citation Nr: 1524422	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  12-09 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a benefits payment rate higher than 60 percent of maximum for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The appellant is a Veteran who had honorable active duty service in the Army National Guard from June 5, 2008 to July 16, 2009, with a tour of duty in Iraq from August 2008 to May 2009.  She also had various periods of inactive and/or active duty for training in the Army National Guard beginning in July 1997.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from administrative decisions by a Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted the Veteran educational benefits of 60 percent of the maximum amount payable under 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill).  The Veteran disagreed with the percentage awarded to her and perfected an appeal.

This matter was remanded in June 2014 and December 2014.


FINDINGS OF FACT

1.  The Veteran's National Guard service for the periods September 17, 2007 to October 19, 2007, and from April 1, 2008 to June 4, 2008 constitutes training and is not considered active duty.  

2.  The Veteran's National Guard service for the periods August 27, 2007 to September 16, 2007, and from October 20, 2007 to March 31, 2008 constitutes support under Active Duty for Special Work and is considered active duty.  


CONCLUSIONS OF LAW

1.  The Veteran's National Guard service for the periods September 17, 2007 to October 19, 2007, and from April 1, 2008 to June 4, 2008 does not constitute qualified service for calculating her educational benefit.  38 U.S.C.A. § 3301.

2.  The Veteran's National Guard service for the periods August 27, 2007 to September 16, 2007, and from October 20, 2007 to March 31, 2008, satisfies the statutory definition for active duty under 38 U.S.C.A. § Chapter 33 for the purpose of calculating her educational benefit.  38 U.S.C.A. § 3301.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to Veterans in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which the VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).

 Specifically, the VCAA has been held not to apply to claims that, as in this case, turned on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  As such, no further action is required pursuant to the VCAA.

The RO has granted the Veteran 60 percent of the maximum amount payable under the Post-9/11 GI Bill program based on information showing that she had a total aggregate of 407 days service, as calculated from a period of creditable active duty service from June 5, 2008 to July 16, 2009.  She contends that her active duty service in the National Guard qualified her for 100 percent of the maximum amount payable.  She argues that her military orders show that she was mobilized prior to her deployment on June 5, 2008, for the purpose of "Mobilization Support for GWOT (Global War on Terror)-OEF (Operation Enduring Freedom) Pre-deployment" for the period from August 27, 2007 through June 4, 2008.  She asserts that in counting this period of service, in addition to the period of June 5, 2008 to July 16, 2009 and her "schools" (presumably her entry level and skill training), she should have a total of 36 months of creditable active duty service in order to receive 100 percent of the benefits payable under the Post-9/11 GI Bill program.  She charges that the Department of Defense (DoD) erroneously characterized a large portion of her Title 32 active duty service as "Active Duty for Special Work" when it should have been "Active Duty for Operational Support."  She states that during this time she was one of two commissioned officers in her unit preparing it for deployment prior to its mobilization to Iraq, and that such time should count toward creditable active duty service.  She adds that she took leave from her civilian employment for over two years while she was mobilized and deployed. 

In support of her claim, the Veteran has submitted copies of Army National Guard, Texas Military Forces, Orders, dated in August 2007, September 2007, October 2007, January 2008, February 2008, March 2008, and May 2008.  With the exception of the May 2008 Orders (referring to the period beginning June 5, 2008), these show that the Veteran was ordered either to active duty for training (ACDUTRA or ADT) or to active duty for special work/operational support (ADSW/ADOS), under the authority of 32 U.S.C. § 505 or under the authority of "Title 32" (for the period of April 1, 2008 to June 4, 2008 only).  The periods covered by these particular orders (some of which consist of amended orders) incorporate the following:  August 27, 2007 to September 16, 2007; September 17, 2007 to October 19, 2007; October 20, 2007 to March 31, 2008; and April 1, 2008 to June 4, 2008.  The purpose of these orders was variously stated as for mobilization support, training (for aeromedical evacuation officers), pre-deployment, and pre-mobilization/deployment training. 

For purposes of the Post-9/11 GI Bill, creditable active duty has various meanings, as follows.  For members of the regular components of the Armed Forces, qualifying active duty service is full-time duty other than active duty for training.  38 U.S.C.A. § 3301(1)(A).  For members of the reserve components of the Armed Forces, qualifying active duty includes service on active duty under a call or order to active duty under 10 U.S.C. §§ 688 , 12301(a), 12301(d), 12301(g), 12302, or 12304 [i.e., under Title 10 authority].  38 U.S.C.A. § 3301(1)(B).  For members of the Army National Guard of the United States or the Air National Guard of the United States, in addition to service described above [for members of the regular and reserve components of the Armed Forces], qualifying active duty includes full-time service in the National Guard of a State for the purpose of organizing, administering, recruiting, instructing, or training the National Guard; or, in the National Guard under 32 U.S.C. § 502(f) [i.e., under Title 32 authority] when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  38 U.S.C.A. § 3301(1)(C). 

Of particular relevance in this case is that according to VA's Adjudication Procedure Manual, duties performed under ADSW may be for operational, support, or training purposes.  If a DD Form 214 is issued for such duty, or if ADSW is reported by the claimant, even though the duration may be less than 180 days, development is to be undertaken to determine the type of duty performed under ADSW.  If the duty was for training purposes, it is not considered active duty.  All other duties performed under ADSW are considered active duty.  VAOPGCPREC 25-90 concluded that temporary service for purposes other than training could be defined as active duty, not active duty for training.  Further, DoD Directive 1215.6 defines ADSW as a tour of active duty to fulfill support requirements.  See M21-1MR, Part III, Subpart v, 4.C.16.i, Note. 

The Board notes that a December 2011 response from DoD indicates that the Veteran had no qualifying periods of eligible service under Chapter 33 after September 11, 2001, except for the period of June 5, 2008 to July 16, 2009.  However, DoD's determination was predicated on the Veteran's type of service characterized as ADSW under Title 32.  Also, in its remarks the DoD stated that the period of service from March 1, 2007 (as changed from August 27, 2007 on a DD Form 215) to June 4, 2008 did not qualify as creditable service as the Veteran was ADSW.  

This matter was remanded in June 2014 for DoD to determine whether her service constituted active duty service under Title 32 authority.  A September 2014 response from DoD does not appear to clarify the type of active duty service performed for the period in question.  The DoD response merely lists her periods of service without further comment.  

This matter was remanded again in December 2014 for further clarification from DoD.  DoD responded that the Veteran was not eligible for Chapter 33 benefits for the mobilization period March 1, 2007  to June 4, 2008 since she was ADSW (Active Duty Special Work) Title 32.  

Unfortunately, the DoD responses did not clarify whether the Veteran's tour of active duty from August 27, 2007 to June 4, 2008 constituted creditable service and the Board finds that further efforts to obtain clarification would prove futile, as the DoD does not appear capable of providing further detail regarding the Veteran's service.

However, the Board finds that based on the current evidence of record, a determination can be made as to whether the Veteran's service constituted active duty for purposes of calculating educational benefits.

From a reading of the 'Orders' and DD Form 214s, the Board finds that for the period from September 19, 2007 to October 19, 2007, she was ordered to active duty for training (ADT).  It was described as for 'Refresher and Proficiency Training.'  See October 26, 2007 Texas Military Forces 'Orders.'  A February 1, 2008 Amendment to the 'Orders' reflects that the ADT period was changed to September 17, 2007 to October 19, 2007.  Per March 21, 2008 'Orders' she was ordered to ADT from April 1, 2008 through June 4, 2008.  See March 21, 2008 Texas Military Forces 'Orders.'  It was described as 'Additional Training Days in Support of OIF.'  As such periods involve 'training,' such periods do not constitute active service for purposes of determining creditable active duty under the Post-9/11 GI Bill.  

Per an August 13, 2007 'Orders' document, she was ordered to ADSW for the purposes of 'Mobilization Support' from August 27, 2007 to September 30, 2007.  Her ADSW was for the purpose of GWOT-OEF Pre-Deployment.  Per a September 20, 2007 Amendment to 'Orders' the period was changed from August 27, 2007 to September 16, 2007.  As such service constitutes support, the Board finds that this period constitutes active duty and should be included when calculating her educational benefit.  Per an October 22, 2007 'Orders' document she was ordered to ADSW from October 20, 2007 to January 28, 2008.  Her ADSW was for the purpose of GSAB Pre-Deployment.  The document describes her duty as 'Support for OIF (Operation Iraqi Freedom) Pre-Depl.'  Per a January 25, 2008 Amendment to 'Orders' the period was changed from October 20, 2007 to March 31, 2008.  As such service constitutes support, the Board finds that this period of service constitutes active duty and should be included when calculating her educational benefit.  

The evidence does not support any further periods of active duty which should be used to calculate her education benefits to include the period from March 1, 2007 to August 26, 2007.  

Thus, based on the above, VA should classify the Veteran's National Guard service as active duty for the periods from August 27, 2007 to September 16, 2007, and from October 20, 2007 to March 31, 2008, and include this service when calculating her educational benefit.  This constitutes a period of 185 days active service to be added to her educational award, consisting of 407 days of total aggregate service, amounting to 592 days.  Such period constitutes at least 18 months but less than 24 months and thus she is entitled to receive 70 percent of the benefits payable under the Post-9/11 GI Bill program.  38 C.F.R. § 21.9640(a).  


ORDER

Entitlement to 70 percent of the benefits payble under the Post 9/11 G.I. Bill Program, Chapter 33, is granted. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


